UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-2379


In re: RAYMOND EDWARD CHESTNUT,

                    Petitioner.



 On Petition for Writ of Mandamus. (7:19-cv-00367-EKD-JCH; 7:19-cv-00430-EKD-
                           JCH; 7:19-cv-00455-EKD-JCH)


Submitted: March 23, 2020                                         Decided: April 7, 2020


Before WYNN and THACKER, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Raymond Edward Chestnut, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Raymond Edward Chestnut petitions for a writ of mandamus, alleging that the

district court has unduly delayed in acting on his 28 U.S.C. § 2241 (2018) petitions in

which he claimed he was denied due process during prison disciplinary proceedings where

he lost good time credits, impacting his release date. He seeks an order from this court

directing the district court to act. Our review of the district court’s docket in each case

reveals that the district court recently acted in each § 2241 proceeding. Furthermore,

Chestnut has been released from prison. Accordingly, we deny the mandamus petition as

moot. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                      PETITION DENIED




                                            2